DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected under the judicially created doctrine of nonstatutory double patenting as unpatentable over claims 1-15 of U.S. Patent No. 10,828,202.
For double patenting to exist between the rejected claims and the patent claims, it must be determined that the rejected claims are not patentably distinct from the patent claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the patent claims and, if so, whether those differences render the claims patentably distinct.
Application claim 1 recites all the elements of patent claim 1, except for the details regarding the chemical pump housing of the patent. The difference between application claim 1 and patent claim 1 lies in the fact that the patent claim includes many more elements and is thus more specific. Thus, the invention of patent claim 1 is in effect a “species” of the “generic” invention of application claim 1. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claim 1 is anticipated by patent claim 1, it is not patentably distinct from patent claim 1.
Likewise, application claims 2-15 recite all the elements of patent claims 2-15, respectively, and application claims 16-17 recite the elements of patent claim 1 missing from application claim 1. Therefore, application claims 1-17 are not patentably distinct from patent claims 1-15.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a valve disposed including” in line 12. This appears to be a typographic error for “a valve including”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 2011/0009838 A1) in view of Joshi (US 2005/0070835 A1) (hereinafter referred to as Joshi ‘835).
Regarding claim 1, Greener discloses a negative pressure assembly (Fig. 1, feat. 12; ¶0047), comprising: a drape (18; ¶0021 and 0047) for covering a dressing site on a patient (10 and 14; ¶0012) and capable of maintaining a negative pressure underneath the drape when sealed against the skin upon application of a vacuum (¶0034); a sealing element (¶0047) that when applied to the skin cooperates with the drape to define an enclosed volume covered by the drape and surrounded by the sealing element (¶0021); a valve (22; ¶0023 and 0047) including at least one movable element (42 and 44; ¶0047), the valve having a first operating state in which gas is drawn from the enclosed volume through the valve (¶0047); and a mechanical pump assembly (26, 28, and 30; ¶0029 and 0047), including a pump chamber (¶0029 – the vacuum source may comprise a syringe) fluidly connectable to the enclosed volume through the valve when the valve is in the first operating state (¶0023), wherein the mechanical pump is configured to fluidly connect with the enclosed volume (¶0023) and draw air from the enclosed volume into the pump chamber of the mechanical pump assembly when the valve is in the first operating state (¶0047).
Greener does not disclose that the assembly comprises a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor being configured to react with a selected gas found in air so as to consume the selected gas from the enclosed volume.
Joshi ‘835 teaches a negative pressure therapy device employing an oxygen absorbing chemical reactor for creating the negative pressure and that chemical absorbers, such as metal powders, active carbon, catalyst materials, and zeolites, are capable of creating negative pressure over the wound without an external power source (¶0009-0011). Joshi ‘835 teaches chemical absorbers that are included in the same housing as the wound (Fig. 1, feat. 104; ¶0044). Because chemical absorbers are capable of creating a negative pressure without an external power source, modifying a conventional negative pressure therapy device, such as the one disclosed by Greener, to include a chemical absorber would advantageously allow the device to maintain a negative pressure without external power input. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Greener so that it comprises a reactor located with respect to the drape and the sealing element so as to be in fluid communication with the enclosed volume when the drape is covering the dressing site, the reactor being configured to react with a selected gas found in air so as to consume the selected gas from the enclosed volume in order to create a device capable of creating and maintaining negative pressure without external power input as taught by Joshi ‘835.
Regarding claim 2, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1, and Greener further discloses that the valve (Fig. 1, feat. 22) is disposed on the drape (Fig. 1, feat. 18).
Regarding claim 5, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 2, and Greener further discloses that the mechanical pump (Fig. 1, feat. 26) is configured to draw air from the enclosed volume into the pump chamber (¶0029 – the vacuum source may comprise a syringe) when fluidly connected with the enclosed volume (¶0023 and 0047) such that the mechanical pump assembly does not contact the at least one movable element of the valve (Fig. 1: mechanical 
    PNG
    media_image1.png
    516
    593
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated Figure 1: Adapted from figure 1 of Greener showing unlabeled elements corresponding to the claimed invention. A is the barrel portion of the shroud. B is the joining portion of the shroud. C is the cup portion of the shroud. D is the sealing lip of the shroud.)]pump 26  is displaced from valve elements 42 and 44).
Regarding claim 7, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 2, and Greener further discloses that the mechanical pump assembly (Fig. 1, feats. 26, 28, and 30) includes a proximal end and a distal end disposed at opposite sides thereof, and that the mechanical pump assembly includes a shroud (30) at least partially surrounding a nozzle (32; ¶0047) disposed at the proximal end (Fig. 1; ¶0023 and 0029), wherein the shroud contacts the drape or the chemical pump housing with the nozzle offset from the at least one movable element of the valve when the air is being drawn from the enclosed volume into the pump chamber (Fig. 1: shroud 30 and nozzle 32 are displaced from valve elements 42 and 44).
Regarding claim 9, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1, and Greener further discloses that the mechanical pump assembly includes a proximal end and a distal end disposed at opposite ends thereof, and that the mechanical pump assembly (Fig. 1, feats. 26, 28, and 30), includes a shroud (40) at least partially surrounding a nozzle (32; ¶0047) disposed at the proximal end, wherein the shroud includes a sealing lip (34; Annotated fig. 1, feat. D; ¶0047) and a barrel portion (Annotated fig. 1, feat. A) that defines a barrel portion outer diameter, the barrel portion being disposed at an opposite side of the shroud as the sealing lip (Annotated fig. 1, feats. A and D), and wherein the shroud also includes a cup portion (30; Annotated fig. 1, feat. C; ¶0047) disposed between the sealing lip and the barrel portion (Annotated fig. 1, feats. A, C, and D), the cup portion defining a cup portion outer diameter that decreases in size when extending from the sealing lip toward the barrel portion (Annotated fig. 1).
Regarding claim 10, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 9, and Greener further discloses that the shroud (Fig. 1, feat. 30) includes a joining region (Annotated fig. 1, feat. B), disposed between the barrel portion (Annotated fig. 1, feat. A) and the cup portion (Annotated fig. 1, feat. C), the joining region defining a joining region outer diameter that increases in size when extending from the barrel portion to the cup portion (Annotated fig. 1, feats. A, B, and C), and wherein the sealing lip defines a sealing lip outer diameter that is greater than the joining region outer diameter (Annotated fig. 1, feat. D). 
Regarding claim 11, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 10, and Greener further discloses that the cup portion defines a cup portion maximum outer diameter at a junction with the sealing lip (Annotated fig. 1, feats. C and D) and a cup portion minimum diameter at a junction with the joining region (Annotated fig. 1, feats. B and C), and wherein the cup portion minimum outer diameter is greater than the barrel portion outer diameter (Annotated fig. 1, feats. A and C).
Regarding claim 15, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1, and Greener further discloses that the assembly includes a boss that surrounds the valve so as to attach the valve to the drape (Fig. 1, feats. 46, 48, and 50; ¶0047).
Claims 3, 4, 6, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 2011/0009838 A1) in view of Joshi (US 2005/0070835 A1) (hereinafter referred to as Joshi ‘835) and in further view of Joshi et al. (US 2007/0265585 A1) (hereinafter referred to as Joshi ‘585).
Regarding claim 3, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1, but does not disclose that the reactor is disposed in a chemical pump housing offset from the drape, wherein the valve is disposed on the chemical pump housing.
Joshi ‘585 teaches a negative pressure wound therapy device including a wound dressing, a liquid retention chamber, and a vacuum source (Abstract). Joshi ‘585 teaches embodiments in which the liquid retention chamber and vacuum source are contained in a separate housing from the wound dressing (Fig. 8; ¶0052-0054). Joshi ‘585 further teaches embodiments in which the wound dressing (Fig. 9A, feat. 641), liquid retention chamber (640), and vacuum source (630) are modular, and advantageously may be replaced as needed (¶0056). Joshi ‘585 teaches that making components of the device modular allows them to be independently replaced without needing to replace other components of the device (¶0057). As discussed above, Joshi ‘835 teaches the use of chemical absorbers included in the housing of a negative pressure wound therapy device for absorbing oxygen and generating a negative pressure around the wound. Chemical absorbers that absorb oxygen by reacting with it will become depleted over time, which limits the long-term ability of the absorbers to create and maintain the negative pressure. Once the chemical absorbers included in the housing of the device are depleted , the entire device would need to be replaced in order to replenish the ability to create and maintain the negative pressure without external power input. By modifying the negative pressure wound therapy device disclosed by Greener in view of Joshi ‘835 so that the chemical absorbers are offset from the housing of the device in a separate module as taught by Joshi ‘585, the chemical absorbers would be able to be replaced as needed and independently from the rest of the components of the device, as further taught by Joshi ‘585. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative pressure assembly disclosed by Greener in view of Joshi so that the reactor is disposed in a chemical pump housing offset from the drape so that the reactor could be replaced independently from the rest of the components as taught by Joshi ‘585.
Joshi ‘835 further teaches an embodiment in which a sealing disc with a pull tab is used to seal a device with a chemical means of absorbing oxygen prior to its use (¶0044). Once the pull tab is used to break the seal, the device is placed around the patient’s wound so that the device seals around it and the oxygen absorbing means begins absorbing oxygen from around the wound and generating a vacuum (¶0044). Therefore, the chemical pump housing containing the oxygen absorbing reactor taught by Greener in view of Joshi ‘835 and in further view of Joshi ‘585 should also be sealed until use. Greener teaches a one way, pressure sensitive valve used to allow fluid and air to be withdrawn from a negative pressure wound therapy device by a vacuum source (¶0023 and 0037). The valve taught by Greener normally seals the wound covering until the wound covering needs to be evacuated (¶0047). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to modify the assembly disclosed by Greener in view of Joshi ‘835 and in further view of Joshi ‘585 so that the valve is disposed on the chemical pump housing in order to seal the oxygen absorbing means and prevent it from activating and being depleted prior to its use.
Regarding claim 4, Greener in view of Joshi ‘835 and in further view of Joshi ‘585 discloses the negative pressure assembly of claim 3, and Greener further discloses the mechanical pump (Fig. 1, feat. 26) is configured to draw air from the enclosed volume into the pump chamber (¶0029 – the vacuum source may comprise a syringe) when fluidly connected with the enclosed volume (¶0023 and 0047) such that the mechanical pump assembly does not contact the at least one movable element of the valve (Fig. 1: mechanical pump 26 is displaced from valve elements 42 and 44).
Regarding claim 6, Greener in view of Joshi ‘835 and in further view of Joshi ‘585 discloses the negative pressure assembly of claim 3, and Greener further discloses that the mechanical pump assembly (Fig. 1, feats. 26, 28, and 30) includes a proximal end and a distal end disposed at opposite sides thereof, and that the mechanical pump assembly includes a shroud (30) at least partially surrounding a nozzle (32; ¶0047) disposed at the proximal end (Fig. 1; ¶0023 and 0029), wherein the shroud contacts the drape or the chemical pump housing with the nozzle offset from the at least one movable element of the valve when the air is being drawn from the enclosed volume into the pump chamber (Fig. 1: shroud 30 and nozzle 32 are displaced from valve elements 42 and 44).
Regarding claim 12, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1, but does not disclose that the reactor is disposed in a chemical pump housing offset from the drape or that the pump chamber of the mechanical pump assembly is disposed in or on the chemical pump housing.
As discussed above, Joshi ‘585 teaches a negative pressure wound therapy device comprising modular components which may be contained in a separate housing form a wound dressing in order to enable the components to be replaced as needed (Fig. 8; ¶0052-0056). As discussed above, Joshi ‘835 teaches the use of chemical absorbers included in the housing of a negative pressure wound therapy device for absorbing oxygen and generating a negative pressure around the wound. As discussed above, chemical absorbers will become depleted as they react with oxygen, and the entire device disclosed by Greener in view of Joshi ‘835 would need to be replaced in order to replenish the ability to create and maintain the negative pressure without external power input. By modifying the negative pressure wound therapy device disclosed by Greener in view of Joshi ‘835 so that the chemical absorbers are offset from the housing of the device in a separate module as taught by Joshi ‘585, the chemical absorbers would be able to be replaced as needed and independently from the rest of the components of the device, as further taught by Joshi ‘585. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the negative pressure assembly disclosed by Greener in view of Joshi ‘835 so that the reactor is disposed in a chemical pump housing offset from the drape so that the reactor could be replaced independently from the rest of the components as taught by Joshi ‘585.
Joshi ‘585 further teaches that the wound dressing, liquid retention chamber, and vacuum source are in fluid communication such that gas and exudate a drawn from the wound into the liquid retention chamber, at which point the exudate remains in the liquid retention chamber and the gas is drawn into the vacuum source (¶0029 and 0044). Joshi ‘585 teaches embodiments in which the liquid retention chamber (Fig. 7, feat. 440) and vacuum source (434) are located on or in the same housing (420; ¶0048). Locating the different components of the negative pressure wound therapy device in or on the same housing makes them self-contained, and Joshi ‘585 teaches that such self-contained wound therapy devices are portable and simple enough for a patient to use in their own home with less supervision (¶0003, 0004, and 0064). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Greener in view of Joshi ‘835 and in further view of Joshi ‘585 so that the pump chamber of the mechanical pump assembly is disposed in or on the chemical pump housing so that the assembly is more self-contained as taught by Joshi ‘585.
Regarding claim 13, Greener in view of Joshi ‘835 and in further view of Joshi ‘585 discloses the negative pressure assembly of claim 12. As discussed above with respect to claim 3, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to modify the assembly disclosed by Greener in view of Joshi ‘835 and in further view of Joshi ‘585 so that the valve is disposed on the chemical pump housing in order to seal the oxygen absorbing means and prevent it from activating and being depleted prior to its use.
Regarding claim 14, Greener in view of Joshi ‘835 and in further view of Joshi ‘585 discloses the negative pressure assembly of claim 12. Greener further discloses that the mechanical pump assembly (Fig. 1, feat. 26) may be a syringe (¶0029). Greener does not disclose that the actuator of the syringe is accessible from the exterior of the chemical pump housing due to the lack of a chemical pump housing disclosed by Greener; however because the negative pressure assembly of claim 12 disclosed by Greener in view of Joshi ‘835 in view of Joshi ‘585 includes a chemical pump housing with the pump chamber of the mechanical pump assembly disposed in or on it, than the actuator of the mechanical pump assembly, comprising the syringe disclosed by Greener, would be accessible from the exterior of the chemical pump housing. Therefore, Greener in view of Joshi ‘835 and in further view of Joshi ‘585 discloses that the mechanical pump assembly includes an actuator accessible from the exterior of the chemical pump housing.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 2011/0009838 A1) in view of Joshi (US 2005/0070835 A1) (hereinafter referred to as Joshi ‘835) and in further view of Biddle et al. (US 2008/0234726 A1).
Regarding claim 8, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1. As discussed above, Joshi ‘835 teaches that the chemical reactor is disposed in the same housing enclosing the wound in order to absorb gasses and produce a negative pressure (Fig. 1, feat. 104; ¶0044). Therefore, Greener in view of Joshi ‘835 discloses a chemical pump housing in which the reactor is disposed. However, Greener in view of Joshi ‘835 does not disclose that the at least one movable element of the valve is disposed so as to not outwardly protrude past an exterior surface of the chemical pump housing.
Biddle teaches a low-profile chest wound seal with a low-profile valve for allowing gasses to vent away from the wound (Abstract; ¶0005). Biddle teaches a low-profile degassing valve comprising an elastomeric sealing disk for blocking air flow (Fig. 4, feat. 34) held in place by projections (Fig. 4, feat. 36). Biddle teaches that such a low-profile valve avoids the issues associated with duck bill type valves, such as the one disclosed by Greener, in that the protruding free end of the valve may be inadvertently caught and cause the dressing to be dislodges, or in that the valve may not allow for air to be vented if the patient is lying on it (¶0003). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Greener in view of Joshi ‘835 so that the at least one movable element of the valve is disposed so as to not outwardly protrude past an exterior surface of the chemical pump housing so that the valve will not get caught and cause the assembly to be dislodged as taught by Biddle. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Greener (US 2011/0009838 A1) in view of Joshi (US 2005/0070835 A1) (hereinafter referred to as Joshi ‘835) and in further view of Askem et al. (US 2013/0331823 A1).
Regarding claim 16, Greener in view of Joshi ‘835 discloses the negative pressure assembly of claim 1. As discussed above, Joshi ‘835 teaches that the chemical reactor is disposed in the same housing enclosing the wound in order to absorb gasses and produce a negative pressure (Fig. 1, feat. 104; ¶0044). As discussed above, Joshi ‘835 further teaches an embodiment in which a sealing disc with a pull tab is used to seal a device with a chemical means of absorbing oxygen prior to its use (¶0044). Therefore, Greener in view of Joshi ‘835 discloses that the reactor is disposed in a chemical pump housing of a chemical pump assembly, the chemical pump assembly comprising: a first pull tab and a removable layer connected to the first pull tab which shield the reactor from the air until after the removable layer is removed. Greener in view of Joshi ‘835 does not disclose that there is a slit disposed on the chemical pump housing or that the first pull tab extends from an inner chamber of the chemical pump housing to ambient through the slit.
Askem teaches a negative pressure wound therapy apparatus comprising a pump assembly (Abstract; ¶0024). Askem teaches embodiments in which the pump assembly is intended to be small and portable enough to be supported on a user’s body or in a user’s clothing (Figs. 27A and 28, feat. 800; ¶0326). In such embodiments, the apparatus comprises an electrically powered pump and a battery or batteries (¶0344). Askem teaches that such embodiments additionally comprise a slit (Fig. 27A, feat. 822) in the housing in which a pull tab (Fig. 27A, feat. 820) is disposed such that the battery or batteries are not electrically connected to the pump so that the pump cannot be inadvertently operated during sterilization or prior to activation (¶0343 and 0361). As discussed above, Joshi ‘835 teaches a negative pressure wound therapy device in which a sealing disc with a pull tab on the wound facing end is used to seal the device with a chemical means of absorbing oxygen prior to its use (¶0044). This seal is necessary because it protect the chemical absorber during storage and transport and prevents it from absorbing oxygen from the ambient air and being depleted prior to use (¶0043). However, this means that once the sealing disc is removed, the chemical absorber starts absorbing oxygen and begins to be depleted, which limits the amount of time available for sterilization and device position (¶0044). It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the assembly disclosed by Greener in view of Joshi ‘835 so that the housing comprises a slit with a pull tab connected to a shield for the reactor so that inadvertent operation of the reactor can be avoided and more time for sterilization and positioning tasks can be granted as taught by Askem.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781